DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 12/01/2021. Claims 1, 3, and 6 have been amended. Claims 2, 4, 5, 7, and 8 have been cancelled. Claims 9-22 are new. Claim 22 is currently withdrawn. Claims 1, 3, 6, and 9-22 are currently pending. m 

Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 is a method and the originally claimed invention is an apparatus. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed 12/01/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: There does not appear to be any disclosure .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites that the first member is transparent, which is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that the “one end portion” of the first member defined in claim 1 as being at the connection mechanism, does not overlap the second member, however, applicant’s fig. 3A clearly shows the end portion at the connection mechanism overlapping the second member in all orientations. Therefore, this claim is confusing and indefinite. The portion of the first member that does not overlap the first member in a first orientation and then overlaps the first member in a second orientation is spaced below the “one end portion” and does not include the connection mechanism. For the purposes of this action it is presumed that “a portion” of the first portion does not overlap the second portion as is intended to be recited, similar to what is recited in claim 1. Appropriate correction is required. 
Claim 18 recites that the connection point is below the character, however, all of the drawings show that connection mechanism is within or overlaps the character, therefore, it is unclear what is intended to be claimed here. No connection mechanism is shown “below” the character. It is presumed for the purposes of this action that this recitation was intended to recite that the connection is within or overlaps the character. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by R. R. De Rouen (US Patent No. 2,881,543).
In Reference to Claims 1, 3, 6, 9-11, 13-15, 17, and 18
 	De Rouen teaches (Claim 1) A keychain, comprising a first member that is a rod-shaped handle part (items 16, 17, and 18, fig. 1) and a second member that is plate-shaped and visually represents a character (item 24, fig. 1; note “character” is broad, an arrow is a character), wherein the first member is configured (i) to be rotatably attached to the second member at one end via a connection mechanism (items 25 and 26, fig’s 1 and 2 fig’s 1 and 3), and (ii) to allow attachment of a member for attaching the keychain to another article at the other end portion (items 17 and 18, fig’s 1, 3, and 4), and the first member can take a first state (state shown on left fig. 1) and a second state (state shown on right fig. 1) selectably by the rotataion at the one end portion (fig’s 1 and 2 and column 3 lines 33-60), the first state being a state where a portion excluding the one end portion does not overlap the second member (fig. 1, left arrangement, portion of item 16 directly below item 24 exposed), and the second state being a state where a portion excluding the other end portion overlaps the second member  (fig. 1, right arrangement, portion of item 16 directly below item 24 overlapped);
 (Claim 3) wherein in the second state, the first member overlaps the second member so as to be positioned on a rear side of the second member (state on right in fig. 1, portion of item 16 directly below item 24 is on rear side of item 24);
the connection mechanism is configured to enable relative movement between the first member and the second member and to maintain the relative positioning between the first member and the second member when no direct external force is applied thereto (column 3 lines 33-60).
(Claim 9) wherein the other end portion is formed in an L shape (fig’s 1 and 4, items 16, 17 and 18 are L-shaped in profile view);
(Claim 10) wherein the other end portion is provided with a hole through which the member for attaching the keychain to another article passes (hole of item 17, fig. 3);
(Claim 11) wherein the second member includes a first face that visually represents the character (front face of item 24, fig. 1) and the second face that is opposite to the first face, and is rotatably connected to the first member on the second face (item 24 is rotatably connected to item 16 on the back face via items 25 and 26, fig. 2);
(Claim 13) wherein the first member is longer than the second member in their longitudinal direction (fig. 1);
(Claim 14) wherein the connection mechanism connects the first member to the second member at the one end portion such that the first member is rotatable 360 degrees relative to the second member (fig. 2, nothing prevents 360 degree rotation);
(Claim 15) wherein the first member is configured that the one end portion does not overlap the second member during the rotation at the one end portion (fig. 1 left orientation, also note it is unclear what is attempting to be claimed);
(Claim 17) wherein the connection mechanism connects the first member to the second member at a position overlapped with an image of the character (fig. 1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over R. R. De Rouen.
In Reference to Claims 19 and 20
De Rouen teaches all of claim 1 as discussed above.
The embodiment of De Rouen used fails to teach the features of claims 19 and 20. 
Other embodiments of De Rouen teach (Claim 19) wherein the character is drawn inside of an outer edge of the second member in a planar view (items 30/31 in fig’s 5-11);
(Claim 20) wherein the character is directly drawn on the second member (items 30/31, fig’s 5-11; also see column 4 line 18 – column 5 line 32).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the display apparatus of De Rouen with the feature of drawn characters on the second member as taught by alternate embodiments of De Rouen for the purpose of allowing the device to provide a custom display / colors / insignia as desired for the particular use of the device as taught by De Rouen (column 4 lines 40-46), . 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over R. R. De Rouen in view of Artwohl et al (US Patent No. 8,683,745).
In Reference to Claims 12 and 16
De Rouen teaches all of claim 1 as discussed above. 
De Rouen fails to teach the features of claims 12 and 16. 
Artwohl teaches (Claim 12) [a display] wherein [a] first face is treated to suppress reflection in a case of image capturing (column 7 lines 40-63);
 (Claim 16) wherein [a display] member [is] transparent (item 10, fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the display device of De Rouen with the feature of a transparent display that is treated to suppress reflection as taught by the display device of De Rouen for the purpose of maximizing visibility of the display while suppressing reflection and protecting the display as taught by De Rouen (column 1 line 65 – 42 and column 7 lines 40-63), making the device more reliable, more functional, and more attractive to the users. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over R. R. De Rouen in view of Brooks (US Patent No. 4,070,775).
In Reference to Claim 21
De Rouen teaches all of claim 1 as discussed above. 
De Rouen fails to teach the feature of claim 21.
Brooks teaches (Claim 21) wherein [a] connection mechanism includes a donut-shaped part as a spacer (items 28, fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the display apparatus of De Rouen with the . 

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/01/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. However, note the new / outstanding 112 rejections above. 
Applicant's remaining arguments filed 12/01/2021 have been fully considered but they are not persuasive. Applicant’s only argument is a bare assertion that the reference cited does not teach all of the claim language, without specifically pointing out why or what elements applicant believes are not taught. All of the recited claim limitations reproduced in the arguments have been taught, broadly interpreted, as is specifically pointed out in the rejection. See above for specific details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711